UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

                                                                )
In re:                                                          ) Chapter 11
                                                                )
THE ROMAN CATHOLIC DIOCESE OF                                   ) Case No. 20-12345 (SCC)
ROCKVILLE CENTRE, NEW YORK,                                     )
                                                                )
                                    Debtor. 1                   )
                                                                )

                                      CERTIFICATE OF SERVICE

    STATE OF CALIFORNIA                        )
                                               )
    COUNTY OF LOS ANGELES                      )

         I, Sophia L. Lee, am over the age of eighteen years, am employed by Pachulski Stang

Ziehl & Jones LLP. I am not a party to the within action; my business address is 10100 Santa

Monica Boulevard, 13th Floor, Los Angeles, CA 90067.

         On September 15, 2021, in addition to service via the Court’s ECF system, I caused a

true and correct copy of the following documents to be served via electronic mail upon the

parties set forth on the service list annexed hereto as Exhibit A and via First class US Mail upon

the parties set forth on the service list annexed hereto as Exhibit B:

    Notice of Presentment of Stipulation and Proposed Order Prohibiting, Inter Alia, the Sale,
     Encumbrance or other Disposition of the Seminary Property without Further Court Order
     [Docket No. 731]
         I declare under penalty of perjury, under the laws of the State of California and the

United States of America that the foregoing is true and correct.

         Dated this 15th day of September 2021.

                                                               /s/ Sophia L. Lee
                                                               Sophia L. Lee


1
 The Debtor in this chapter 11 case is The Roman Catholic Diocese of Rockville Centre, New York, the last for
digits of its federal tax identification number are 7437, and its mailing address is 50 North Park Avenue, P.O. Box
9023, Rockville Centre, NY 11571-9023.
DOCS_LA:339822.1 18491/002
                                      EXHIBIT A
Service by E-Mail

            NAME              NOTICE NAME                EMAIL
 JONES DAY                   CORINNE BALL,   CBALL@JONESDAY.COM;
                             BENJAMIN        BROSENBLUM@JONESDAY.COM;
                             ROSENBLUM,      ABUTLER@JONESDAY.COM
                             ANDREW M.
                             BUTLER,
 OFFICE OF THE UNITED        SHARA CORNELL   SHARA.CORNELL@USDOJ.GOV
 STATES TRUSTEE




DOCS_LA:339822.1 18491/002
                                      EXHIBIT B
Service by US Mail

       NAME                     NOTICE NAME                  ADDRESS
 THE ROMAN                   THOMAS RENKER        50 NORTH PARK AVENUE
 CATHOLIC                                         P.O. BOX 9023,
 DIOCESE OF                                       ROCKVILLE CENTRE,
 ROCKVILLE CENTRE,                                NY 11571-9023
 NEW YORK

 JONES DAY                   CORINNE BALL         250 VESEY STREET
                             BENJAMIN             NEW YORK, NY 10281
                             ROSENBLUM
                             ANDREW M. BUTLER

 OFFICE OF THE               GREG ZIPES           US FEDERAL BUILDING
 UNITED STATES                                    201 VARICK STREET, SUITE 1006
 TRUSTEE                                          NEW YORK, NY 10014

 WESTERMAN BALL              WILLIAM C. HEUER     1201 RXR PLAZA
 EDERER MILLER                                    UNIONDALE, NY 11556
 ZUCKER &
 SHARFSTEIN, LLP




DOCS_LA:339822.1 18491/002
